Citation Nr: 1132493	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-27 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for hypertensive heart disease with left ventricular hypertrophy, status post myocardial infarction with inferolateral ischemia and coronary artery disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active military service from February 2003 to January 2004, including service in the Persian Gulf from March 24 to June 22, 2003.  Since prior to that, he served in the Puerto Rico Army National Guard from November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision the RO in part granted service connection for hypertensive heart disease with left ventricular hypertrophy, status post myocardial infarction with inferolateral ischemia and coronary artery disease (heart disability), for which the RO assigned a 30 percent initial rating.  

In October 2006 the Veteran testified before a RO Decision Review Officer.

In March 2009, the Board remanded the heart disability initial rating claim to the RO for further development.  On remand, in a December 2010 supplemental statement of the case, the RO adjudicated the issue of entitlement to TDIU as part of the heart disability rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is a part of a claim for a higher initial rating).  Therefore a claim for TDIU is part of the current claim on appeal.  

In the June 2005 rating decision the RO also denied service connection for bilateral hearing loss and for a cervical spine disorder, and the Veteran perfected appeals as to both claims.  However, in a January 2011 rating decision the RO granted service connection for both of these claimed disorders.  Thus, these issues are no longer on appeal before the Board.

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's heart disability has been manifested by findings including MET values predominantly greater than 5 METs, and ejection fractions greater than 50 percent, without any episode of acute congestive heart failure shown in any past year during the period considered by the appeal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for heart disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.104, Diagnostic Code 7007 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters provided in May 2005, February 2008 and March 2009.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for an initial disability rating in excess of 30 percent.  The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a December 2010 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, and records of medical treatment received from VA and privately.  He also testified at a hearing held at the RO.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's service-connected heart disability for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Veteran has not asserted that the heart disability worsened since the most recent VA examination, which was conducted in January 2010.  As such, a remand is not required solely due to the passage of time since the January 2010 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

The Veteran asserts that his service-connected heart disability warrants a disability rating higher than the 30 percent rating in effect.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements describing the symptoms of his service-connected heart disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Veteran's heart disability is evaluated as 30 percent disabling under Diagnostic Code 7007. 38 C.F.R. § 4.104 (2010).  Under that code hypertensive heart disease is rated in part on the basis of the measurement of units of metabolic equivalent task (MET), or simply metabolic equivalent.  One MET is defined as the energy cost of standing quietly at rest.  This represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level (number) of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Under Diagnostic Code 7007, a 30 percent rating is for application if a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is for application if there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is for application if there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

In this case, the report of a December 2004 VA heart examination shows that the Veteran was taking medication for his heart disability and that an echocardiogram was negative for abnormality.  The examiner found that the effects of the Veteran's heart disability would place no limitation on his usual activities.  

On examination, blood pressure was 134/68; pulse was 60 beats per minute, normal and regular; and there was no evidence of congestive heart failure.  Electrocardiogram revealed left ventricular hypertrophy with repolarization abnormality.  Echocardiogram revealed a left ventricular dysfunction with an ejection fraction of 65 percent.  The report contains a diagnosis of hypertensive cardiovascular disease; left ventricular hypertrophy; ejection fraction of 65 percent.

Private hospital treatment records in February 2005 conclude with a diagnosis of acute coronary syndrome-unstable angina.  These records include reports of a myocardial perfusion study containing an impression of no scintigraphic evidence of ischemia at level of stress achieved; echocardiogram study with essentially normal conclusions; and X-ray examination with conclusion of normal heart size.

The report of a December 2006 VA heart examination shows a history of VA treatment with an assessment in July 2005 of unstable angina and in April 2006 of stable coronary artery disease.  That report contains findings including an ejection fraction of 65 percent and estimated METs of 4-10.  That report shows that the examiner found that the Veteran's usual occupation was affected by his uncontrolled hypertension, and that he could perform activities of daily living.

On examination, there was no evidence of congestive heart failure.  The Veteran had left ventricular hypertrophy and the ejection fraction was 65 percent.  The report concluded with a diagnosis that the Veteran failed to provide evidence of hospitalization of a reported myocardial infarction, therefore diagnosis is deferred.

The report of a December 2006 VA examination for hypertension contains findings that a January 2005 echocardiogram showed left ventricular ejection fraction of 65 percent, normal chamber dimension; left ventricular hypertrophy.  That report concludes with a diagnosis of hypertensive cardiovascular disease.

The report of a January 2010 VA heart examination shows that the Veteran reported a history of myocardial infarction in 2003 and 2005, and a history of dyspnea on moderate exertion.  A stress test was not conducted due to high blood pressure.  X-ray examination showed that the heart size was normal.  Left ventricular ejection fraction was 70 percent, noted as normal wall motion.  There was no aortic valve or mitral valve regurgitation.  X-ray examination revealed that the cardiomediastinal silhouette was normal.  The impression was that there was no radiographic evidence of cardiopulmonary abnormalities.  

The January 2010 VA heart examination report noted that the Veteran reported he retired from his usual occupation of policeman in September 2009 due to a medical problem, a heart condition.  The report contains a diagnosis of hypertensive heart disease with left ventricular hypertrophy.  The examiner noted that the effects of the heart disability on the Veteran's usual occupation was that "he claims he cannot work as a policeman because he is unable to walk."  In an August 2010 addendum to the January 2010 VA heart examination, the examiner reported that an echocardiogram in August 2010 shows borderline concentric left ventricular hypertrophy, preserved left ventricular function.  An ejection fraction was reported to be normal and over 75 percent; and METs were estimated to be in a range between 7 and 10.  

The examiner noted that there was no objective evidence of coronary artery disease (normal cardiac catheterization dated in December 2008), normal myocardial perfusion imaging dated in September 2010, and normal effusion fraction, over 75 percent.  The examiner opined that these findings did not sustain the Veteran's allegations of having chest pain related to his service-connected heart disability.  The examiner opined that the chest pain was most likely of non cardiac origin, and the complaints of fatigue were not likely related to his hypertension.  The examiner stated that there was no evidence of left ventricular dysfunction, given the ejection fraction reported of over 75 percent. 

In summary, on review of the evidence as discussed above, the Board finds that the preponderance of the evidence including competent medical evidence is against the claim for a higher initial disability rating in excess of 30 percent for the Veteran's heart disability.  As discussed above, the medical evidence does not show that the Veteran's heart disability meets the disability rating criteria to warrant a disability rating in excess of the existing 30 percent rating for any part of the appeal period.

In this regard, the evidence shows that the heart condition is not productive of having: more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7007.  As discussed above, none of these disjunctive criteria is met during the appeal.  Thus the heart condition does not approximate the criteria necessary for a 60 percent disability rating under Diagnostic Code 7007.  Though the symptoms have varied to some extent over time, the Board finds that the criteria for a rating in excess of 30 percent has not been met throughout the appeal. 

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's heart disability, which is not productive of having more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  

For all the foregoing reasons, there is no basis for staged rating, and the preponderance of the evidence is against the grant of a disability rating in excess of 30 percent for the service-connected heart disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21; see also Hart.


ORDER

A disability rating in excess of 30 percent for hypertensive heart disease with left ventricular hypertrophy, status post myocardial infarction with inferolateral ischemia and coronary artery disease, is denied.

REMAND

The Veteran claims entitlement to TDIU.  The Veteran meets the combined schedular rating under 38 C.F.R. § 4.16(a).  See also 38 C.F.R. § 4.25.  Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

In a December 2006 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he last worked full time in August 2006 because he became too disabled to work due to service-connected disability.  Because he is unemployed and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  

None of the VA examination reports on file adequately address the question of whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In this regard, the Board notes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  Thus, the Board has no discretion and must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. at 297.

Finally, pertinent private and VA medical records may be outstanding and not contained in the claims file.  The RO must take appropriate steps to obtain any such records not on file, including any VA records contained in the VA computerized patient record system (CPRS).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  After securing any necessary authorization from him, obtain copies of any records the Veteran identifies, to include any outstanding VA treatment records not on file.  This should specifically include obtaining VA treatment records since August 2007, and paper copies of any VA computerized patient record system (CPRS) records not on file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) (2010).  

2.  Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his service-connected disabilities, and the impact of these symptoms on his ability or inability to work.

3.  After obtaining all outstanding records and associating these with the claims file, schedule the Veteran for an appropriate VA examination to obtain an opinion regarding the effect on his employability of service-connected disabilities, including (1) hypertensive heart disease with left ventricular hypertrophy, status post myocardial infarction with inferolateral ischemia and coronary artery disease; (2) chronic recurring migraine headaches without aura; (3) cervicodorsal myositis, associated with chronic recurring migraine headaches without aura; (4) tinnitus; (5) hypertension; (6) bilateral hearing loss; and (7) erectile dysfunction.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.

The examiner must opine as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The examiner must provide a complete rationale for all conclusions, which should be set forth in a legible report. 

4.  Then readjudicate the Veteran's TDIU claim.  If the claim remains denied, issue the Veteran a Supplemental Statement of the Case.  Allow an appropriate period of time for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


